

114 S270 IS: Charlie Morgan Military Spouses Equal Treatment Act of 2015
U.S. Senate
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 270IN THE SENATE OF THE UNITED STATESJanuary 27, 2015Mrs. Shaheen (for herself, Mrs. Gillibrand, Mr. Blumenthal, Mr. Brown, Mr. Leahy, Mr. Markey, Mr. Coons, Mr. Wyden, Mr. Murphy, Mr. Durbin, Mr. Schatz, Mr. Whitehouse, Ms. Baldwin, Ms. Hirono, Mr. Franken, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to revise the definition of spouse for purposes of veterans
			 benefits in recognition of new State definitions of spouse, and for other
 purposes.1.Short titleThis Act may be cited as the Charlie Morgan Military Spouses Equal Treatment Act of 2015.2.Definition of spouse for
			 purposes of veterans benefits to reflect new State definitions of
			 spouse(a)Spouse
 definedSection 101 of title 38, United States Code, is amended—(1)in paragraph (3), by striking of the opposite sex; and(2)by striking paragraph (31) and inserting the following new paragraph:(31)(A)An individual shall be considered a spouse if the marriage of the individual is considered valid under the laws of any State.(B)In this paragraph, the term State has the meaning given that term in paragraph (20), except that the term also includes the Commonwealth of the Northern Mariana Islands..(b)Marriage
 determinationSection 103(c) of such title is amended by striking according to and all that follows through the period at the end and inserting in accordance with section 101(31) of this title..